DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. (Publication: US 2021/0165220 A1) in view of Gentilini et al. (Publication: 2022/0073280 A1).

Regarding claim 1, see rejection on claim 10.
Regarding claim 2, see rejection on claim 11.
Regarding claim 3, see rejection on claim 12.
Regarding claim 4, see rejection on claim 13.
Regarding claim 5, see rejection on claim 14.
Regarding claim 6, see rejection on claim 15.
Regarding claim 7, see rejection on claim 16.
Regarding claim 8, see rejection on claim 17.
Regarding claim 9, see rejection on claim 18.

Regarding claim 10, Nakada discloses an image projection apparatus, comprising ([0013] - Fig. 2 In-Vehicle System including the HUD apparatus.): 
at least one processor ([0092] – a processor); 
	and a memory communicatively connected with the at least one processor([0082] -  RAM connect with a processor); 
wherein, the memory stores instructions executable by the at least one processor, and the at least one processor, when executing the instructions, is configured to ([0082] – RAM with software executed by the processor.): 
	acquire a first camera coordinate of an area to be calibrated in a camera coordinate system of an Augmented Reality (AR) camera on a vehicle, wherein the area to be calibrated is located within a photographing range of the AR camera ([0070] - the image is received by the external camera for AR data. S2. 
[0075] - The viewpoint of the external camera, area, is used for the correction of the AR data. ); 	
	acquire a relative conversion relationship between a first extrinsic parameter matrix of the AR camera and a second extrinsic parameter matrix of a head-up display on the vehicle ([0070] – (S2) the image, viewpoint, is received by the external camera for AR data. 
[0134] – (S3) extracting a region of a predetermined object or the like for AR from the input image.
[0135] - (S4) The image input unit 11 of the HUD Apparatus 1 detects the image two-dimensional coordinates (x, y) of the object position in the image .); 
	determine, according to the first camera coordinate and the relative conversion relationship, a second camera coordinate of a projection symbol corresponding to the area to be calibrated in a coordinate system of the head-up display( [0070] – the HUD apparatus 1 projects image for the driver’s viewpoint of the object to view and determines a viewpoint position of the driver based on the image of taken by the internal camera 3.
Fig. 8, S9 [0104], Conversion process for correction is performed based on the viewpoint position of video data by External Camera,  S3 [0134] and viewpoint position of video data by internal camera 3,  S6 [0137] );
control, according to the coordinate, the head-up display to project an image comprising the projection symbol ([0070] - The display unit 20 of HUD is configured of a projector (projection image display apparatus) to project the image. The HUD apparatus 1 detects the position and the like of the object 4 located in front of (Z direction) the vehicle based on the image taken by the external camera 2.) .	
	Nakada does not however Gentilini discloses
	control, according to the second camera ([0083] - The camera viewing-angle may be auto-toggling or adjusted based on information provided by 3D cameras or other sensors.).	
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nakada with control, according to the second camera as taught by Gentilini. The motivation for doing so would have improve safer operations as taught by Gentilini. 

	Regarding claim 11, Nakada in view of Gentilini disclose all the limitation of claim 10.
	Nakada discloses acquire a first relative conversion relationship between the first extrinsic parameter matrix and a third extrinsic parameter matrix of a first camera, 
wherein the first camera is set at a preset position on a driving position of the vehicle ( [0070] - the image is received by the external camera for AR data. S2.
[0135] - (S4) The image input unit 11 detects the two-dimensional coordinates (x, y) of the object position in the image, the object distance between the viewpoint position and the object position, and the like, with respect to the object 4 extracted from the input image. Alternatively, the image input unit 11 detects the three-dimensional coordinates (X, Y, Z) of the object position in space. 
[0070] - As shown in Fig. 3, External camera 2 is set at driver position of the vehicle.); 
acquire a second relative conversion relationship between the second extrinsic parameter matrix and the third extrinsic parameter matrix (
[0137] (S6) The image input unit 11 or the driver photographing unit 107 detects the current driver’s viewpoint position of the object from the image of the internal camera 3. The image input unit 11 detects two-dimensional coordinates (x, y) of the viewpoint position in the image or three-dimensional coordinates (X, Y, Z) of the viewpoint position in space. The driver’s viewpoint is the view of the object position. ) .
	Gentilini discloses acquire, according to [the first relative conversion relationship and the second relative conversion relationship, the relative conversion relationship] [0083] – receiving a plurality of parameters)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nakada in view of Gentilini with acquire, according to [the first relative conversion relationship and the second relative conversion relationship, the relative conversion relationship] as taught by Gentilini. The motivation for doing so would have improve safer operations as taught by Gentilini.

	Regarding claim 12, Nakada in view of Gentilini disclose all the limitation of claim 11.
	Nakada discloses acquire a first image of a preset pattern photographed by the AR camera 
([0070] - the image is received by the external camera for AR data. S2. )
and a second image of the preset pattern photographed by the first camera ([0135] - (S4) The image input unit 11, inputted by the external camera for AR data, detects the three-dimensional coordinates (X, Y, Z) of the object position in space. )
, wherein the preset pattern is set in front of the vehicle ([0153] – as shown in Fig. 10, the AR image is captured in front of the vehicle.); 
acquire a first intrinsic parameter matrix of the AR camera and a second intrinsic parameter matrix of the first camera; 
([0070] - the image is received by the external camera for AR data. S2.
[0134] (S3) The image input unit 11 performs a process of extracting a region of a predetermined object or the like for AR from the input image. The predetermined object is, for example, a car, a person, a bicycle, or the like on which an AR image.).
	Gentilini discloses acquire, [according to the first image, the second image, the first intrinsic parameter matrix, and the second intrinsic parameter matrix, the first relative conversion relationship] ( [0083] – receiving a plurality of parameters.).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nakada in view of Gentilini with acquire, [according to the first image, the second image, the first intrinsic parameter matrix, and the second intrinsic parameter matrix, the first relative conversion relationship] as taught by Gentilini. The motivation for doing so would have improve safer operations as taught by Gentilini.

	Regarding claim 13, Nakada in view of Gentilini disclose all the limitation of claim 12.
	Nakada discloses acquire, for any first preset point on the preset pattern, a first world coordinate of the first preset point in a world coordinate system, a first image coordinate corresponding to the first preset point on the first image, and a second image coordinate corresponding to the first preset point on the second image ([0147] - (A) of FIG. 9 shows an image 901 of the external camera 2. When the image 901 includes the object 4 (for example, another vehicle), two-dimensional coordinates (xm, ym) are detected as the position of the object 4 in the image 901. 
[0148] (B) of FIG. 9 shows an image 902 of the internal camera 3. As the viewpoint positions of the driver, the viewpoint position E1 of the basic setting, the viewpoint position Ex after movement, the amount of movement H, the moving direction (including at least the X direction), and the like can be detected from the image 902. As the two-dimensional coordinates of the viewpoint position in the image 902, the viewpoint position E1 (x1, y1) and the viewpoint position Ex (x2, y2) are shown. As the three-dimensional coordinates of the viewpoint positions, the viewpoint position E1 (X1, Y1, Z1) and the viewpoint position Ex (X2, Y2, Z2).); 
	according to the first world coordinate, the first image coordinate, and the first intrinsic parameter matrix ( [0147] - (A) of FIG. 9 , the controller 10 obtains the three-dimensional coordinates, three-dimensional coordinates of the position of the own vehicle (Xm1, Ym1, Zm1), three-dimensional coordinates of the object position (Xm2, Ym2, Zm2), and the distance D (DX, DY, DZ). ); 
a first posture of the AR camera ([0091] The external camera 2 is installed at a predetermined position of the vehicle so as to have a predetermined direction and an angle of view (FIG. 3).);
a second posture of the first camera ([0107] - Examples of an installation position p3 of the internal camera 3 in a vehicle and a shooting direction 303 are shown.).	
	Gentilini discloses acquire, [a first posture of the AR camera] ( [0083] – receiving a plurality of parameters.);
	acquire, [according to the first world coordinate, the second image coordinate, and the second intrinsic parameter matrix, a second posture of the first camera] ( [0083] – receiving a plurality of parameters).); and 
	acquire, [according to the first posture and the second posture, the first relative conversion relationship.] ( [0083] – receiving a plurality of parameters.).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nakada in view of Gentilini with acquire, [a first posture of the AR camera]; acquire, [according to the first world coordinate, the second image coordinate, and the second intrinsic parameter matrix, a second posture of the first camera]; ; and acquire, [according to the first posture and the second posture, the first relative conversion relationship.]  as taught by Gentilini. The motivation for doing so would have improve safer operations as taught by Gentilini.

	Regarding claim 14, Nakada in view of Gentilini disclose all the limitation of claim 11.
	Nakada discloses acquire a third image projected by the head-up display and a fourth image obtained by photographing the third image with the first camera
([0070] - The display unit 20 of HUD is configured of a projector (projection image display apparatus) to project the image. The HUD apparatus 1 detects the position and the like of the object 4 located in front of (Z direction) the vehicle based on the image taken by the external camera 2.), 
acquire a second intrinsic parameter matrix of the first camera and a third intrinsic parameter matrix of the head-up display (
[0134] (S3) The image input unit 11 performs a process of extracting a region of a predetermined object or the like for AR from the input image. The predetermined object is, for example, a car, a person, a bicycle, or the like on which an AR image.
[0137] On the HUD Apparatus 1, (S6) The image input unit 11 or the driver photographing unit 107 detects the current viewpoint position of the driver from the image of the internal camera 3. The image input unit 11 or the driver photographing unit 107 detects two-dimensional coordinates (x, y) of the viewpoint position in the image or three-dimensional coordinates (X, Y, Z) of the viewpoint position in space. ); and 
acquire ([0141] (S9) – acquiring all the parameters (S1) to (S9) ).
	Gentilini discloses	wherein resolutions [[of the third image and that of the fourth image are the same]] ([0027]- same resolutions) ;
	acquire, according to [the third image, the fourth image, the second intrinsic parameter matrix, a the third intrinsic parameter matrix, the second relative conversion relationship] ( [0083] – receiving a plurality of parameters.).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nakada in view of Gentilini with wherein resolutions [[of the third image and that of the fourth image are the same]]; acquire, according to [the third image, the fourth image, the second intrinsic parameter matrix, a the third intrinsic parameter matrix, the second relative conversion relationship] as taught by Gentilini. The motivation for doing so would have improve safer operations as taught by Gentilini.

	Regarding claim 15, Nakada in view of Gentilini disclose all the limitation of claim 14.
	Nakada discloses acquire, for any second preset point on the third image, a second world coordinate of the second preset point in the world coordinate system ([0147] - FIG. 9 shows the acquisition of the object position and the viewpoint position. (A) of FIG. 9 receives an image of the external camera 2. When the image 901 includes the object 4 (for example, another vehicle), two-dimensional coordinates (xm, ym) are detected as the position of the object 4 in the image 901. Further, on the lower side of (A), the position of the own vehicle 900, the object position of another vehicle (object 4), and the distance D between the own vehicle 900 and another vehicle as the object distance are shown on the X-Z plane in space.), a third image coordinate corresponding to the second preset point on the third image, and a fourth image coordinate corresponding to the second preset point on the fourth image ([0147] FIG. 9 - Three-dimensional coordinates of the position of the own vehicle (Xm1, Ym1, Zm1) (associated with the viewpoint position as described above), three-dimensional coordinates of the object position (Xm2, Ym2, Zm2), and the distance D (DX, DY, DZ) are shown. The three-dimensional coordinates of the object position are position coordinates in a three-dimensional coordinate system based on the position of the own vehicle (viewpoint position). ); 
	acquire, according to the second world coordinate, the third image coordinate, and the third intrinsic parameter matrix, a third posture of the head-up display 
([0129] In the correction function, the HUD apparatus 1 corrects the display position of the AR image 6 in accordance with the relationship between the position and the distance of the viewpoint, the object, and the virtual image region, a third posture is the amount of correction of the HUD apparatus 1.);
and acquire, according to the third posture and the second posture, the second relative conversion relationship ( [0141] - Fig. 8 (S9) The HUD apparatus 1 performs a conversion process for correcting the display position of the AR image 6 in the virtual image region 7 with respect to the basic AR image data generated by the AR image generation unit 13. In this correction process, the HUD apparatus 1  determines the display position of the AR image after correction in accordance with the object position, the object distance, the amount of movement of the viewpoint position, the front-back relationship of the object with respect to the virtual image region position P1.).
	Gentilini discloses acquire, according to [the second world coordinate, the fourth image coordinate, and the second intrinsic parameter matrix, the second posture of the first camera]  ( [0083] – receiving a plurality of parameters.).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Nakada in view of Gentilini with acquire, according to [the second world coordinate, the fourth image coordinate, and the second intrinsic parameter matrix, the second posture of the first camera] as taught by Gentilini. The motivation for doing so would have improve safer operations as taught by Gentilini.

	Regarding claim 16, see rejection on claim 14. 
	Regarding claim 17, see rejection on claim 15. 

	Regarding claim 15, Nakada in view of Gentilini disclose all the limitation of claim 10.
	Nakada discloses determine, according to the first camera coordinate and the relative conversion relationship, a third camera coordinate of the area to be calibrated in the coordinate system of the head-up display ( [0135] Input of Image taken by external camera (S4) The image input unit 11 detects the two-dimensional coordinates (x, y) of the object position in the image, the object distance between the viewpoint position and the object position, and the like, with respect to the object 4 extracted from the input image. Alternatively, the image input unit 11 detects the three-dimensional coordinates (X, Y, Z) of the object position in space.
[0137] On the HUD Apparatus 1, (S6) The image input unit 11 or the driver photographing unit 107 detects the current viewpoint position of the driver from the image of the internal camera 3. The image input unit 11 or the driver photographing unit 107 detects two-dimensional coordinates (x, y) of the viewpoint position in the image or three-dimensional coordinates (X, Y, Z) of the viewpoint position in space.) ; and 
determine, according to a real scene superimposition between the area to be calibrated and the projection symbol, as well as the third camera coordinate, the second camera coordinate ( [0140] (S8) The AR image generation unit 13 generates basic AR image data of the AR image 6 to be displayed and superimposed on the target object 4 by using each image and the acquired information. 
[0141] (S9) The correction unit 14 performs a conversion process for correcting the display position of the AR image 6 in the virtual image region 7 with respect to the basic AR image data generated by the AR image generation unit 13. In this correction process, the correction unit 14 determines the display position of the AR image after correction in accordance with the object position, the object distance, the amount of movement of the viewpoint position, the front-back relationship of the object with respect to the virtual image region position P1, and the like. 
[0144] (S10) the AR display unit 15 also performs the coordinate transformation for adapting from the plane (virtual image plane) on the calculation in the HUD apparatus 1 to the curved region of the windshield 9 (region 307 in FIG. 3). ) .

	Regarding claim 19, Nakada in view of Gentilini disclose all the limitation of claim 1.
	Nakada discloses a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are used to cause a computer to perform the method according to claim 1 (([0082] – RAM with software executed by the processor.).

	Regarding claim 20, Nakada in view of Gentilini disclose all the limitation of claim 1.
	Nakada discloses a computer program product, wherein the computer program product comprises a computer program, which, when executed by a processor, implements the method according to claim 1 (([0082] – A system includes RAM with software executed by the processor.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING WU whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Thursday and alternate Fridays: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616